Citation Nr: 0123199	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  95-20 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation for diabetes mellitus, for a 
hiatal hernia, and for dysphagia under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from November 1948 to February 
1958, and from March 1958 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The veteran's appeal was previously before the Board in July 
1997, at which time his claims were denied on the basis that 
he had failed to submit evidence of well grounded claims.  He 
appealed the July 1997 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2000, the Court 
affirmed the decisions of the Board regarding the 
determinations that the veteran had failed to submit evidence 
of a well grounded claim for compensation under 38 U.S.C.A. 
§ 1151 for a hiatal hernia and diabetes mellitus.  The Court 
further determined that the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for dysphagia was 
inextricably intertwined with a separate claim that had been 
remanded by the Board in July 1997.  Therefore, this issue 
was dismissed.  

The veteran appealed the June 2000 decision of the United 
States Court of Appeals for Veterans Claims to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Subsequent to the appeal to the Federal Circuit, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp.2001)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
As the veteran's appeal to the Federal Circuit was not final, 
the provisions of the VCAA apply.  

In January 2001, the Federal Circuit remanded this appeal to 
the Court for further proceedings consistent with the VCAA.  
In March 2001, the Court, after noting that the Board had 
denied the veteran's claims as not well grounded, issued an 
order withdrawing their June 2000 decision, vacating the July 
1997 decision, and remanding the matter to the Board for 
proceedings consistent with the VCAA.  

The veteran's representative submitted additional argument in 
July 2001.  He contended that the VCAA required that the 
veteran's claims be returned to the RO for further 
development.  He noted that the veteran had never been 
notified of the type of evidence required to substantiate his 
claims.  Therefore, he requested that the veteran's appeal be 
remanded to the RO in order to notify the veteran of the 
evidence necessary to substantiate his claims, and to afford 
him the duty to assist in the development of this evidence.  
The Board agrees that because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  The RO should notify the 
veteran of the type of evidence required 
to substantiate a claim for compensation 
under the provisions of 38 U.S.C.A. 
§ 1151. 

2.  After the completion of the above, the 
RO should take any appropriate action 
required to fulfill the duty to assist the 
veteran in obtaining evidence necessary to 
substantiate his claims.  This includes 
obtaining any medical records identified 
by the veteran which have not been 
previously obtained and, if necessary, 
affording the veteran adequate medical 
examinations in order to obtain opinions 
regarding the etiology of his claimed 
disabilities in instances where such 
medical opinions are not already contained 
in the record or are deemed to be 
inadequate.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





